Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the specification, page 1, line 3, “now U.S. Patent Application Publication No. 2018/0249999” was changed to – which issued on July 7, 2020 as U.S. Patent No. 10,702,266 --.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are not anticipated or deemed obvious over the prior art in which the claimed invention comprises a surgical stapler comprising a first jaw and a second movable jaw, a firing member and a jaw closure member independently driven by a motor system, a controller for preventing firing when the jaws are not closed, and a means for visually indicating to a user the position of the firing member and the movable jaw member.  The closest prior art to Whitman et al. (U.S. Patent Application Publication No. 2009/0101692) discloses jaws 850, 880, a motor 8310 for rotating jaw closure drive 839, 840 and a firing drive 834, 837 independently, a controller 8109, 8210 for firing the device when the jaws are closed, but lacks the means for visually indicating to a user the position of both the firing member and an anvil jaw.  See the attached PTO-892 for other related art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A SMITH whose telephone number is (571)272-4469. The examiner can normally be reached Mon-Thur 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached at 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A SMITH/               Primary Examiner, Art Unit 3731